Citation Nr: 1312140	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-44 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an earlier effective date prior to September 16, 2009 for service-connected right knee instability associated with degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Attorney Jan Dils


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to March 2009. 

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2009 rating decision in which the Regional Office in Huntington, West Virginia (RO) denied entitlement to TDIU and an earlier effective date for right knee instability.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010. 

As part of the original October 2009 rating decision, the Veteran was also denied entitlement to an increased evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  The Veteran included this issue in his November 2009 NOD, specifically asking for an increased evaluation to 50 percent.  A June 2010 rating decision granted the Veteran an increased evaluation of 50 percent for service-connected PTSD and stated that the decision was a total grant of the benefit sought on appeal.  During the subsequent pendency of the appeal, the Veteran never discussed any dissatisfaction with this rating decision, nor gave any indication that his condition was worse than reflected by the evaluation of 50 percent.  Accordingly, the Board finds that the issue of an increased evaluation for PTSD has been properly resolved and is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to accord the Veteran due process and ensure that there is a complete record upon which to decide the Veteran's claim.  

First, remand is required to ascertain whether the Veteran desires a Board hearing and to provide one upon a positive indication.  Pursuant to 38 C.F.R. § 20.700 (2012), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by a veteran at any time before the date of the hearing.  A request for a hearing may not be withdrawn by a veteran's representative without the consent of the veteran.  See 38 C.F.R. § 20.704(e). 

The Veteran initially indicated on his February 2008 VA Form 9 that he wanted a Board hearing at a local VA office.  More than four years later, in an October 2012 letter, the RO notified the Veteran that he was scheduled for appearance at a Board hearing on December 10, 2012.  An October 2012 VA Form 21-22a, Appointment of Individual as Claimant's Representative, was received with an associated contract of representation, indicating that the Veteran had sought the representation of a private attorney.  The private attorney submitted a November 2012 letter in which a continuance of the December 2012 Board hearing was requested.  The RO subsequently treated the request as a withdrawal and cancelled the hearing.  

As the claims file does not indicate that the Veteran ever gave consent to have his Board hearing request withdrawn; the Veteran's attorney did not indicate an intention to withdraw by requesting a continuance; and the fact that a Board hearing has not been held, the RO must determine whether the Veteran, in fact, still desires a hearing and, if so, schedule one accordingly.

Second, remand is required to obtain a new VA examination(s).  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  The Veteran's most recent VA examinations were conducted in March 2013 for his service-connected bilateral hearing loss and traumatic brain injury (TBI) with migraine headaches.  Although both examinations discussed the functional impact of these conditions on the Veteran's social and occupational functioning, neither found that these conditions precluded Veteran from employment.  
A VA examination was conducted in October 2010 to assess the Veteran's service-connected TBI with migraine headaches.  The examiner found that the Veteran's condition affected in a moderate way the Veteran's ability to obtain and maintain substantially gainful employment, but did not preclude it.   A VA examination was conducted in May 2010 for the Veteran's service-connected PTSD only.  Although the examiner looked at the Veteran's prior work history and noted that he had applied for jobs, there was no discussion of the degree, if any, to which this condition made the Veteran unemployable.  

The Veteran was originally provided with VA examinations for his service-connected TBI with migraine headaches in August 2009 and bilateral hearing loss and temporomandibular joint condition in September 2009.  The examiners in these examinations found, upon reviewing the Veteran's claims file, taking subjective statements regarding prior employment, and conducting objective testing, that these service-connected conditions did not have an impact on the Veteran's employability.  

The Veteran was also administered a VA examination  in August 2009 for his service-connected PTSD and in September 2009 for his service-connected allergic rhinitis, minimal degenerative joint disease of the thoracic spine, right knee instability, and degenerative joint disease of the right knee.  The examiners in those examinations opined that there was an impact from the Veteran's PTSD and right knee condition on the Veteran's employability.  Although both examinations took the claims file, subjective histories, and objective testing into account, they failed to adequately address whether the Veteran's disabilities in and of themselves prevent the Veteran from being able to secure or follow a substantially gainful occupation.  In particular, both examinations merely indicated that the Veteran's conditions would have some impact, but did not explain whether that impact actually prevented substantially gainful employment or whether these conditions, when examined cumulatively, would have such an impact.   

The Board finds that a new VA examination(s) to assess the Veteran's service-connected conditions as they relate to his employability is necessary due to the insufficiency of the prior examinations.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and determine if the Veteran intended to make an election for a Board hearing. 

2. If the RO determines that the Veteran does want a Board hearing, one must be scheduled.  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure. 

3. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected disabilities.  Appropriate efforts must be made to obtain all outstanding VA treatment records.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

4. After any new evidence has been associated with the claims file, the Veteran should be afforded an examination(s) to determine whether the Veteran, based on his work history, level of education, and service-connected disabilities, but not his age or any nonservice-connected disability, is unable to secure or follow a substantially gainful occupation.  The entire claims file should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination(s) and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination(s) was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report(s) to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, the claims must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


